            Case 5:16-cr-40059-DDC Document 75 Filed 05/12/20 Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS


UNITED STATES OF AMERICA,

          Plaintiff,
                                                                  Case No. 16-40059-02-DDC
v.

DARIEN E. FULTON (02),

          Defendant.


                                  MEMORANDUM AND ORDER

          This matter comes before the court on pro se1 prisoner Darien Fulton’s Motion for Home

Confinement (Doc. 73). The government has filed a response (Doc. 74). For reasons explained

below, the court denies Mr. Fulton’s motion.

     I.      Background

          On August 22, 2016, Mr. Fulton entered a guilty plea to two counts of robbery in

violation of 18 U.S.C. § 1951(a). See Docs. 23 & 24. The parties’ Fed. R. Crim. P. 11(c)(1)(C)

plea agreement proposed a term of no more than 72 months’ imprisonment, followed by three

years of supervised release. Doc. 24 at 3 (Plea Agreement ¶ 3). On November 21, 2016, during

the sentencing hearing, the court accepted this sentencing proposal. Doc. 33 at 1. The court then

sentenced Mr. Fulton to 72 months’ imprisonment, followed by three years of supervised release.

Id.; Doc. 38 at 2.




1
         Because Mr. Fulton proceeds pro se, the court construes his filings liberally and holds them to a
less stringent standard than formal pleadings drafted by lawyers. See Hall v. Bellmon, 935 F.2d 1106,
1110 (10th Cir. 1991). But the court does not assume the role of advocate for a pro se litigant. Id.
           Case 5:16-cr-40059-DDC Document 75 Filed 05/12/20 Page 2 of 3




         Mr. Fulton now seeks a sentence modification under the Coronavirus Aid, Relief, and

Economic Security Act (“CARES Act”), Pub. L. No. 116-136 (enacted March 27, 2020) because

of the COVID-19 pandemic. Doc. 73 at 1. Specifically, he asks the court to permit him to serve

the remainder of his custody sentence in home confinement. Id. He asserts that his underlying

health conditions place him at higher risk of contracting COVID-19. Id.

   II.      Analysis

         Before a prisoner’s release at the end of his custody sentence, the Director of the Bureau

of Prisons (“BOP”) may “place a prisoner in home confinement for the shorter of 10 percent of

the term of imprisonment of that prisoner or 6 months.” 18 U.S.C. § 3624(c)(2). Given Mr.

Fulton’s 72-month custody sentence and depending on calculations currently unknown by the

court, he may be eligible for home confinement under this statute sometime in 2021 or 2022.

But the recently-enacted CARES Act expands the BOP’s discretion in ordering home

confinement. It provides: “the Director of [BOP] may lengthen the maximum amount of time

for which the Director is authorized to place a prisoner in home confinement

under . . . [§] 3624(c)(2) . . . .” CARES Act, Pub. L. No. 116-136, § 12003(b)(2), 134 Stat. 281,

516 (2020).

         Mr. Fulton seeks to serve the remainder of his custody sentence in home confinement

under this provision of the CARES Act. Doc. 73 at 1. The government responds that Mr.

Fulton’s motion should be denied because the court lacks authority to order home confinement

under the CARES Act. Doc. 74 at 2–3.

         The court agrees with the government. The CARES Act authorizes the BOP—not

courts—to expand the use of home confinement. United States v. Read-Forbes, No. 12-20099-

01-KHV, 2020 WL 1888856, at *5 (D. Kan. Apr. 16, 2020) (“While the CARES Act gives the



                                                  2
         Case 5:16-cr-40059-DDC Document 75 Filed 05/12/20 Page 3 of 3




BOP broad discretion to expand the use of home confinement during the COVID-19 pandemic,

the Court lacks jurisdiction to order home detention under this provision.”); United States v.

Boyles, No. 18-20092-JAR, 2020 WL 1819887, at *2 n.10 (D. Kan. Apr. 10, 2020) (explaining

that the CARES Act lengthens the duration that BOP’s director may elect to place an inmate in

home confinement, and that this procedure is separate from the court’s jurisdiction to reduce a

sentence under the compassionate release statute, § 3582(c)(1)(A) (citing United States v. Perry,

No. 18-cr-00480-PAB, 2020 WL 1676773, at *2 n.2 (D. Colo. Apr. 3, 2020))).

       In sum, the court lacks jurisdiction to order home confinement under this CARES Act

provision. The court thus dismisses Mr. Fulton’s request.

       IT IS THEREFORE ORDERED BY THE COURT THAT Mr. Fulton’s Motion for

Home Confinement (Doc. 73) is dismissed for lack of jurisdiction.

       IT IS SO ORDERED.

       Dated this 12th day of May, 2020, at Kansas City, Kansas.

                                                     s/ Daniel D. Crabtree
                                                     Daniel D. Crabtree
                                                     United States District Judge




                                                 3
